The defendant’s petition for certification for appeal from the Appellate Court, 48 Conn. App. 260 (AC 13103), is granted, limited to the following issues:
“1. Should this court review the defendant’s challenge to the trial court’s instructions that ‘the law is made to protect society and innocent persons, and not to protect guilty ones’?
“2. If the answer to the first question is yes, did the instructions violate the defendant’s federal or state constitutional rights to have the jury adequately instructed regarding the presumption of innocence and the concept of reasonable doubt?”
NORCOTT, J., did not participate in the consideration or decision of this petition.